EXHIBIT 10.1
Pet DRx 2009 Employee Bonus Plan
The Board of Directors (the “Board”) of Pet DRx (the “Company”) established the
Pet DRx Corporation 2009 Employee Bonus Plan (the “Bonus Plan”). The Bonus Plan
provides for a performance-based annual bonus program for senior executive
officers. The Board established a specific objective annual performance goal and
set target awards for participants in the Bonus Plan upon the recommendation of
the Compensation Committee of the Board. The performance goal is intended to
ensure that the senior executive officers are fully aligned to achieve improved
operation performance for the Company’s existing business and to deploy capital
effectively and profitability.
Eligible Employees: Participants in the Executive Bonus Plan. The Company’s
Chairman and Chief Executive Officer, Executive Vice President and Chief
Financial Officer, and Executive Vice President, General Counsel & Secretary are
eligible to participate in the Bonus Plan.
Performance Goals. The Board established performance goals based upon the
achievement of specified levels of earnings before interest, taxes, depreciation
and amortization (“EBITDA”) for the Company during 2009.
Target Incentive Award. The incentive award expressed as a percentage of base
salary, assigned to the select senior executive officer is 25%. The Board, upon
recommendation by the Compensation Committee, will be responsible for
determining whether the performance goal has been attained.

 